J. S71009/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

RHONDA L. BRILLA                            :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                      v.                    :
                                            :
WILLIAM M. BRILLA,                          :          No. 2063 WDA 2014
                                            :
                           Appellant        :


                    Appeal from the Order, November 14, 2014
                in the Court of Common Pleas of Clearfield County
                        Civil Division at No. 2002-1648-CD


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND OTT, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED MARCH 1, 2016

      William    M.    Brilla   appeals,   pro   se,   from   the   order   entered

November 14, 2014, by the Court of Common Pleas of Clearfield County,

finding him in civil contempt for failing to make payments to his ex-wife

Rhonda L. Brilla as required in the trial court’s April 12, 2013 order.         We

affirm.

      The trial court summarized the facts and procedural history as follows:

                  The present appeal is the latest in a long series
           of appeals in a divorce and custody matter. To say
           that this case is litigious grossly understates the
           matter. The initial divorce complaint was filed in
           2002, and has now grown to include more than three
           hundred and thirty three docket entries, and multiple
           appeals to the Pennsylvania Superior Court.          So
           voluminous is the file, that it cannot be maintained
           with the rest of the files in the local Prothonotary’s
           office. Indeed, this file has its own shelf.
J. S71009/15


                 It is unnecessary, if not impossible, for the
          Court to recite the entire factual and procedural
          history of this case. Suffice it to say that this time,
          [appellant] is claiming that the Court erred in finding
          him in contempt on November 13, 2014 for failing to
          make payments in accordance with an Order entered
          on April 12, 2013. The [a]ppellant has alleged eight
          errors on the part of the Trial Court in his Concise
          Statement of Matters Complained of on Appeal.
          However, they are mostly duplicative or irrelevant,
          and can simply be summarized as the Appellant feels
          that the Trial Court abused its discretion in failing to
          find him unable to comply with the Court’s Order of
          April 12, 2013.

                In an Order of January 28, 2010, the Court
          ordered that both parties share an equal fifty percent
          share of the marital debt at the date of separation.
          Therefore, the [a]ppellant was ordered to pay
          $14,363.00 in monthly installments of $400.00
          beginning in April of 2010. Brilla v. Brilla, 100 A.3d
          309 (Pa.Super.Ct. 2014) (table). Appellant failed to
          comply with the January 28, 2010 Order; upon
          [a]ppellee’s petition, in an Order dated April 12,
          2013, [a]ppellant was found in contempt.

                In the Order dated April 12, 2013, judgment
          was entered against the [a]ppellant in the amount of
          $15,363.00[,] plus the statutory interest rate of 6%
          per annum. At the time of the Order, the [a]ppellant
          was unemployed and struggling financially, so the
          Court did not Order him to make any payments on
          the judgment until he secured employment. Upon
          obtaining employment, the Order then required
          [a]ppellant to make payments of $250.00 per
          month.    Not only did the Court not require the
          [a]ppellant to make payments while he was
          unemployed, but the $250.00 per month amount he
          was required to pay once he obtained employment
          was a significant reduction from the $400.00
          monthly amount he was originally ordered to pay per
          the January 28, 2010 Order.




                                   -2-
J. S71009/15


                  In any event, the [a]ppellant successfully did
            secure employment.      However, he only made
            nominal payments; most of which were less than
            twenty dollars. Consequently, in October of 2014,
            the [a]ppellee brought a contempt petition against
            the [a]ppellant.

                   At the contempt hearing, the Court reviewed
            the [a]ppellant’s payment history regarding the
            April 12, 2013 Order, as well as financial information
            offered by the [a]ppellant, and other evidence
            presented by the parties. The financial information
            offered by the [a]ppellant himself, reveals that he
            had ample funds available to make payments in
            accordance with the April 12, 2013 Order. This is
            particularly true when the Court disregards obviously
            inflated and irrelevant expenses such as $100.00
            monthly expense for an “Animal,” $100.00 monthly
            expense for “Kristin,” and $35.00 monthly expense
            to pay for his paramour’s fine. The [a]ppellant made
            payments ranging in the amount from $1.00 to
            $25.00. These payments are not in compliance with
            the Court Order. Rather, these payments appear to
            be meant to antagonize the [a]ppellee.

                  Simply put, the Court heard testimony from
            both parties at the contempt hearing, considered all
            of the evidence presented, and found that
            [a]ppellant was able to comply with the April 12,
            2013 Order. However, for whatever reason, the
            [a]ppellant chose not to comply. Therefore, the
            Court found him in contempt.

Trial court opinion, 4/23/15 at 1-4.

      Appellant frames his statement of questions involved as follows:

            1.    Did the trial court demonstrate partiality,
                  prejudice,   bias, or ill-will toward  the
                  [a]ppellant?

            2.    Was   the   trial  courts   [sic] order  of
                  November 14,     2014   unreasonable   when
                  viewed in light of it’s [sic] own order of


                                       -3-
J. S71009/15


               September 23, 2013, finding that the
               [a]ppellant was complying “consistent with his
               financial situation”?

          3.   Was the [a]ppellant denied the right to
               respond to the trial courts [sic] allegations of
               “obviously     inflated”    and      “irrelevant
               expenses”     contained    in    its    Pa.R.A.P.
               1925(a)(1) opinion? (emphasis in original)

          4.   Does the evidence and testimony presented by
               the [a]ppellee show that the [a]ppellant was
               attempting to make some sort of payment
               “consistent with his financial situation” and
               keeping them informed regarding his financial
               situation?

          5.   Does the evidence and testimony presented by
               the [a]ppellant show progress made on the
               issue of his mortgage, and that a settlement,
               in compliance with the trial courts [sic] order
               of April 12, 2013, was imminent?

          6.   Was the evidence and testimony given by the
               [a]ppellant, and his witness, presented to the
               trial court without objection or refute?

          7.   Did the trial court deliberately disregard a
               possible settlement proposed by the [a]ppellee
               for an amount less than $250.00 specified in
               the April 12, 2013 order?

          8.   Did the [a]ppellee present any evidence or
               testimony at the November 12 [sic], 2014
               hearing that demonstrated the [a]ppellant had
               any ability to strictly comply with the trial
               courts [sic] order of April 12, 2013, or show
               that he acted with wrongful intent? (emphasis
               in original)

          9.   Did the trial court dispute any of the evidence
               or    testimony      presented    during    the
               November 14, 2015 hearing?



                                  -4-
J. S71009/15


Appellant’s brief at 5-6.

      At the outset, we note that pursuant to Pa.R.A.P. 1925(b), the trial

court ordered appellant to file a concise statement of matters complained of

on appeal.        (Order, 3/17/15; R.R. at 376.)      In his concise statement,

appellant set forth the following two issues:

             1.      The [c]ourt erred in finding the [appellee] not
                     in contempt and dismissing [appellant’s]
                     complaint.

             2.      The [c]ourt’s decision appears to stem from
                     bias and ill will directed toward the [appellant].

Concise statement of matters complained of on appeal, 4/6/15; R.R. at 318.

Clearly, appellant’s Rule 1925 statement does not raise, or even hint at,

issues 2 through 9 raised in his brief, and we find these issues waived.

Moreover, his Rule 1925 issue alleging error by the trial court in not finding

wife in contempt and dismissing his complaint does not relate to the

November 14, 2014 order that is the subject of this appeal. The only issue

preserved for our review is appellant’s first issue which alleges prejudice and

bias on the part of the trial court.

      In considering an appeal from a contempt order, we place great

reliance upon the trial court’s discretion. Bold v. Bold, 939 A.2d 892, 894-

895 (Pa.Super. 2007) (citation omitted).         As such, appellate review of a

contempt finding is limited to determining whether the trial court abused its

discretion. Id. (citation omitted).




                                        -5-
J. S71009/15


            Judicial discretion requires action in conformity with
            law on facts and circumstances before the trial court
            after hearing and consideration. Consequently, the
            court abuses its discretion if, in resolving the issue
            for decision, it misapplies the law or exercises its
            discretion in a manner lacking reason. Similarly, the
            trial court abuses its discretion if it does not follow
            legal procedure.

Id. (citations omitted).   Therefore, we will reverse an order granting or

denying a civil contempt petition only upon a showing that the trial court

misapplied the law or exercised its discretion in a manner that lacked

reason. MacDougall v. MacDougall, 49 A.3d 890, 892 (Pa.Super. 2012)

(citation omitted).   Moreover, we defer to the trial court’s credibility

determinations with respect to witnesses who have appeared before it

because that court has had the opportunity to observe their demeanor.

Habjan v. Habjan, 73 A.3d 630, 644 (Pa.Super. 2013).

     Generally, in civil contempt proceedings, the complainant bears the

burden of proving that the defendant failed to comply with a court order.

MacDougall, 49 A.3d at 892 (citation omitted). To sustain a finding of civil

contempt, the complainant must prove by a preponderance of the evidence

that (1) the contemnor had notice of the order that she alleges the

contemnor disobeyed; (2) the act constituting the alleged violation was

volitional; and (3) the contemnor acted with wrongful intent.     Id. (citation

omitted).

     Here, appellant does not dispute notice, volition, or wrongful intent.

Moreover, he does not contend that the trial court misapplied the law or


                                     -6-
J. S71009/15


exercised its discretion in a manner that lacked reason.        Rather, appellant

complains that the trial court had already formed its conclusions regarding

contempt prior to the hearing. (Appellant’s brief at 14.)

      However, our careful review of the record finds no indication of any

partiality or bias on the part of the trial court. It is clear that the trial court

was aware of the long and litigious history of this case.         The court gave

careful consideration to appellant’s ability to pay the judgment owed and

even modified its original order of April 12, 2013, to allow appellant relief

while he sought employment.          The court reviewed appellant’s financial

circumstances and payment history before entering this order on appeal,

and we find its exercise of discretion free of any prejudice against appellant.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/1/2016




                                       -7-